 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Jeane Gregory,                                  No. CV-19-04909-PHX-GMS
10                     Plaintiff,                        ORDER
11       v.
12       Richard Whitney, et al.,
13                     Defendants.
14
15
16             In its November 5, 2019 Order (Doc. 41), the Court concluded that Plaintiff Jean
17   Gregory’s claims are time barred by the applicable statute of limitations. 1 As a result, the
18   Court denied Plaintiff’s Motions for Summary Judgment (Docs. 15, 34) and gave Plaintiff
19   notice and a reasonable time to show cause why summary judgment should not be granted
20   to Defendants Richard Whitney and Gust Rosenfeld PLC (collectively “Defendants”)
21   pursuant to Fed. R. Civ. P. 56(f). Plaintiff filed a letter addressed to the Ninth Circuit Court
22   of Appeals (Doc. 42) seemingly responding to the Court’s November 5, 2019 Order.
23             Treating Plaintiff’s letter as her response, Plaintiff has failed to show cause why
24   Defendants are not entitled to summary judgment in this action. Plaintiff merely reiterates
25   her prior contentions that she has been pursuing legal redress on this matter since 2011.
26   However, it is undisputed that Plaintiff did not file a complaint to initiate this action until
27   May 2019—long after the statute of limitations had run. Thus, having found no genuine
28   1
       The bases for this conclusion are outlined in the November 5 Order and will not be
     repeated here.
 1   dispute of material fact, the Court concludes that summary judgment for Defendants is
 2   appropriate under Rule 56(f).
 3         IT IS SO ORDERED that Summary Judgment be GRANTED to Defendants
 4   pursuant to Rule 56(f).
 5         IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc. 26) and
 6   Motion to Strike (Doc. 38) are DENIED as moot.
 7         IT IS FURTHER ORDERED directing the Clerk of Court to terminate this action
 8   and enter judgment accordingly.
 9                Dated this 11th day of December, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
